DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. Both Tu et al. (US 20060169994 A1; Tu) and Moon et al. (US 20150333230 A1; Moon) discloses an epitaxial light emitting structure where a molding layer is formed between electrodes. The rejection of claim 18 is withdrawn. Endo is combined to discloses the fan-out structure having an insulation layer thereon.
It appears from applicants’ drawings that the claimed bump electrodes are stepped portions of a wiring layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 20070069220 A1; Ogi) in view Tu et al. (US 20060169994 A1; Tu), and further in view of Endo (US 20160079491 A1; Endo).
Regarding claim 1, Ogi discloses a light emitting device package comprising: a substrate (Fig. 2, 101; ¶60); a light emitting structure including a plurality of epitaxial stacks (Fig. 2, 110,130; ¶60) sequentially stacked on the substrate configured to emit light having different wavelength bands (RGB) from each other, the light emitting structure having a light emitting area defined by the epitaxial stacks; a plurality of bump electrodes (Fig. 2, 105-108/105,130; ¶65) disposed on the light emitting structure, at least a portion of each bump electrode overlapping with the light emitting area; a molding layer but is silent on covering a side surface and an upper surface of the light emitting structure; a plurality of fan-out lines disposed on the molding layer and connected to the light emitting structure through the bump electrodes; and an insulating layer disposed on the fan-out lines and exposing a portion of the fan-outlines, wherein the exposed portion of the fan-out lines does not overlap with the light emitting
area; and wherein the molding layer is disposed between the electrodes.
Tu discloses a light emitting package where electrodes (Fig. 2D, 107a/107b; ¶19) contact epitaxial layers (Fig. 2D, 102/106; ¶19), conductive pillars (Fig. 2D, 260/262; ¶29) contact the electrodes and a molding layer (Fig. 2D, 240/280; ¶28) covering a side surface and an upper surface of the light emitting structure; and wherein the molding layer is disposed between the electrodes.
 The combination of Ogihara and Tu is silent on connecting fan-out lines to the conductive pillars.
Endo discloses a light emitting package having a light emitting structure (Fig. 5, 103; ¶61) having a molding layer (Fig. 5, 127; ¶61) covering a side surface and an upper surface of the light emitting structure; a plurality of fan-out lines (Fig. 5, 121; ¶96) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Tu and Endo with Ogi for adding stability to the package and providing means for connections external to the package. The molding layer configuration of Tu for adds stability to the package, and fan-out structure of Endo provides a means for connections external to the package.
Regarding claim 3, Ogi in view of Tu and Endo discloses the light emitting device package of claim 1, wherein the epitaxial stacks comprise:  a first epitaxial stack  (Fig. 2, 110abc; ¶61 Ogi) configured to emit a first light (515nm); a second epitaxial stack  (Fig. 2, 110def; ¶62 Ogi) disposed on the first epitaxial stack and configured to emit a second light (460nm) having a wavelength band different from the first light; and a third epitaxial stack  (Fig. 2, 130; ¶64 Ogi) disposed on the second epitaxial stack and configured to emit a third light (750nm) having a wavelength band different from the first and second lights.
Regarding claim 4, Ogi in view of Tu and Endo discloses the light emitting device package of claim 3, wherein each of the first, second, and third epitaxial stacks comprises: a p-type semiconductor layer (Fig. 2, 110cf/130d; ¶61,62,64 Ogi) ; an active layer (Fig. 2, 110be/130c; ¶61,62,64 Ogi) disposed on the p-type semiconductor layer; 
The examiner interprets "disposed on" as being "in contact with". Because, applicant's figures and associated text discloses in ascending order n-type layer 41/ active layer 43/ p-type layer 45, p-type layer 35/active layer 33/n-type layer 31, and p-type layer 25/active layer 23/ n-type layer 21. The three epitaxial stacks have a different order of stacking. Therefore, the examiner views Ogi’s structure as satisfying the claim limitations.
Regarding claim 5, Ogi in view of Tu and Endo discloses the light emitting device package of claim 4, wherein the bump electrodes comprise: a first bump electrode (Fig. 2,108; ¶65 Ogi)  connected to the n-type semiconductor layer (Fig. 2, 110a; ¶61 Ogi)  of the first epitaxial stack; a second bump electrode (Fig. 2, 105; ¶65 Ogi)  connected to the n-type semiconductor layer (Fig. 2, 110d; ¶62 Ogi) of the second epitaxial stack; a third bump electrode (Fig. 2, 107; ¶65 Ogi) connected to the n-type semiconductor layer (Fig. 2, 130a; ¶64 Ogi) of the third epitaxial stack; and a fourth bump electrode (Fig. 2, 109/107/105; ¶65 Ogi) connected to the p-type semiconductor layers (Fig. 2, 110cf/130d; ¶61,62,64 Ogi)  of the first, second, and third epitaxial stacks.
Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 20070069220 A1; Ogi) in view Tu et al. (US 20060169994 A1; Tu), Endo (US 20160079491 A1; Endo), and further in view of Seo et al. (US 20120074441 A1; Seo).
Regarding claim 16, Ogi in view of Tu and Endo discloses the light emitting device package of claim 1, but is silent on further comprising redistribution lines disposed on the insulating layer and respectively connected to the fan-out lines.
Seo discloses a light emitting structure (Fig. 13, 30; ¶78) connected to fan-out wiring (Fig. 13, 39ab; ¶80), where the fan-out wiring is connected to redistribution lines disposed (Fig. 13, 65ab; ¶95) on an insulating layer (Fig. 13, 49; ¶94).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect the light emitting structure to redistribution lines for connecting the package to other devices or to a circuit board.
Regarding claim 17, Ogi in view of Tu, Endo, and Seo discloses the light emitting device package of claim 16, wherein a distance between the redistribution lines (Fig. 13, 65ab; ¶95 Seo) adjacent to each other is different from a distance between the fan-out lines (Fig. 13, 39ab; ¶80 Seo) adjacent to each other.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to adopt the fan-out/redistribution line structure of Seo for the redistribution lines to be spaced further apart from each other than the spacing of the fan-out lines for reducing electric cross-talk.
Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20150333230 A1; Moon) in view of Ogihara (US 20070069220 A1; Ogi), Tu et al. (US 20060169994 A1; Tu), and further in view Endo (US 20160079491 A1; Endo). 
Regarding claim 19, Moon discloses a light emitting device package module comprising: a printed circuit board (Fig. 11, 230; ¶242) including a plurality of 
 Moon is silent on a light emitting structure including a plurality of epitaxial stacks sequentially stacked on the substrate and configured to emit light having different wavelength bands from each other, and an insulating layer disposed on the fan-out lines to expose a portion of the fan-out lines, wherein the exposed portion of the fan-out lines is spaced apart from the light emitting area.
Ogi discloses a light emitting structure including a plurality of epitaxial stacks (Fig. 2, 110,130; ¶60) sequentially stacked on the substrate and configured to emit light having different wavelength bands from each other, 

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Endo and Ogi with Moon for providing a means to make connections external to the package and emitting white light. The fan-out structure of Endo provides a means for connecting the package to another device or substrate;  the structure of Ogi provides a structure for emitting white light.
Regarding claim 20, Moon in view of Ogi, and Endo discloses the light emitting device package module of claim 19, wherein a portion of the solder (Fig. 11, 212 ¶241 Moon) is exposed to an outside of the light emitting device package (Fig. 11, 100; ¶241 Moon).
Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement 
The most relevant cited art cited in this action discloses the limitations of the claimed invention. Except for limitations below. 
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein an area of the fan-out lines overlapping with the light emitting area is less than an area of the bump electrodes overlapping with the light emitting area.”, as recited in Claim 18, with the remaining features.
Claims 2 and 6-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-11 are objected to being dependent on claim 6. Claims 14-15 are objected to do to their dependence on claim 12 and 13.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein an area of the fan-out lines overlapping with the light emitting area is less than an area of the bump electrodes overlapping with the light emitting area”, as recited in Claim 2, with the remaining features.
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the fan-out lines comprise first, second, third, and fourth fan-out lines respectively connected to the first, second, third, and fourth bump electrodes.”, as recited in Claim 6, with the remaining features.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a fourth pad connecting the p-type semiconductor layers of the first, second, and third epitaxial stacks to the fourth bump electrode.”, as recited in Claim 12, with the remaining features.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " further 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898